Exhibit 10.1

 

Execution Version

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT, dated October 25, 2005 (the “Agreement”), is by
and among Langley Partners, L.P., Bear Stearns Securities Corp. Custodian for
Jeffrey Thorp IRA Rollover, JMG Capital Partners, LP and JMG Triton Offshore
Fund, Ltd (collectively, the “Sellers”) and Internet Capital Group, Inc., a
Delaware corporation (the “Purchaser”). The Sellers and the Purchaser are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

Background

 

A. Pursuant to a Securities Purchase Agreement, dated as of March 31, 2004 (the
“Securities Purchase Agreement”), by and among the Purchaser and the initial
holders of the Senior Convertible Notes issued thereunder, the Sellers each
acquired a Senior Convertible Note, as amended, made by the Purchaser in favor
of each of the Sellers (the “Senior Convertible Notes”).

 

B. Subsequent to the closing of the issuance of the Senior Convertible Notes,
each of the Sellers acquired additional Senior Convertible Notes from other
holders thereof.

 

C. As of the date hereof, each of the Sellers currently holds Senior Convertible
Notes in the principal amounts set forth opposite such Seller’s name on Schedule
1 attached hereto under the heading “Principal Amount Currently Owned”.

 

D. The Sellers desire to sell to the Purchaser, and the Purchaser desires to
purchase from the Sellers, the Purchaser’s Senior Convertible Notes in an
aggregate principal amount of $20,000,000.00 (twenty million dollars) on the
terms and conditions contained herein.

 

Terms

 

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the Parties hereto agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE; PURCHASE PRICE; CLOSING

 

1.1. Purchased Notes. Subject to the terms and conditions hereof, the Sellers
will, severally and not jointly, transfer and sell to the Purchaser, and the
Purchaser will purchase from each of the Sellers, $20,000,000.00 (twenty million
dollars) aggregate principal amount of the Senior Convertible Notes plus all
accrued and unpaid interest thereon (the “Purchased Notes”) for an aggregate
purchase price equal to $24,746,575.37 (twenty four million seven hundred
thirty-five thousand six hundred sixteen dollars and forty-three cents) (the
“Purchase



--------------------------------------------------------------------------------

Price”). To effectuate the foregoing, each Seller will, severally and not
jointly, transfer and sell to the Purchaser, and the Purchaser will purchase
from each of the Sellers, the principal amount of Senior Convertible Notes set
forth opposite such Seller’s name on Schedule 1 attached hereto under the
heading “Principal Amount to be Purchased” for the purchase price set forth
opposite such Seller’s name on Schedule 1 attached hereto under the heading
“Purchase Price”.

 

1.2. Closing. The purchase and sale of the Purchased Notes shall take place upon
the execution of this Agreement and immediately following satisfaction of all
the conditions to closing set forth in Article IV (the “Closing” and the date of
the Closing, the “Closing Date”).

 

1.3. Purchase Price. At the Closing, the Sellers shall deliver to the Purchaser
the Purchased Notes, along with duly executed note powers, against delivery by
the Purchaser of the Purchase Price. The cash amount due at Closing shall be
paid by wire transfer of immediately available funds to the account or accounts
designated by each Seller on Schedule II attached hereto. The Purchaser shall
reissue to each Seller a replacement note for the balance of the principal
amount of such Seller’s Senior Convertible Note not being purchased hereunder
which amount is set forth opposite such Seller’s name on Schedule 1 attached
hereto under the heading “Principal Amount of Replacement Note”.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

OF THE SELLERS

 

2.1. Representations and Warranties of the Sellers. Each Seller hereby,
severally and not jointly, represents and warrants to the Purchaser and with
respect only to itself as follows:

 

(a) Such Seller has full corporate, partnership, limited liability company or
similar power and authority, as the case may be, to make, execute, deliver and
perform this Agreement and to carry out all of the transactions provided for
herein.

 

(b) Such Seller has taken such action as is necessary or appropriate to enable
it to perform its obligations hereunder, including, but not limited to, the sale
and transfer of such Seller’s Purchased Note, and this Agreement constitutes the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with the terms hereof, except as such enforceability may be
limited by (i) general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and (ii) principles of public policy.

 

(c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate (i) the organizational
documents of such Seller or (ii) any applicable laws or orders, regulations,
rules or requirements of a court, public

 

-2-



--------------------------------------------------------------------------------

body or authority by which such Seller is bound, except in the case of clause
(ii), for such violations which, individually or in the aggregate, have not had,
and would not reasonably be expected to have, a material adverse effect on the
ability of such Seller to perform its obligations hereunder.

 

(d) Such Seller is the sole beneficial owner of the Purchased Note to be sold by
such Seller to the Purchaser pursuant to this Agreement, free and clear of any
and all liens, claims, security interests, pledges, charges, equities, options,
restrictions and encumbrances of whatever nature.

 

(e) Such Seller has the full legal right, power and authority to enter into this
Agreement and to perform its obligations hereunder, without the need for the
consent of any other person or entity other than those consents which have been
obtained, except for such consents, the failure to obtain which, individually or
in the aggregate, would not reasonably be expected to have, a material adverse
effect on the ability of such Seller to perform its obligations hereunder.

 

(f) Upon delivery to the Purchaser at the Closing of such Seller’s Purchased
Note in accordance with the terms hereof, the Purchaser will acquire good and
valid title to such note, free and clear of any and all liens, claims, security
interests, pledges, charges, equities, options, restrictions and encumbrances,
other than such liens, claims, security interests, pledges, charges, equities,
options, restrictions and encumbrances that arise from acts of the Purchaser.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF THE PURCHASER

 

3.1. Representations, Warranties and Covenants of the Purchaser. The Purchaser
represents and warrants to, and covenants and agrees with, the Sellers that:

 

(a) The Purchaser is a corporation validly existing and in good standing under
the laws of the State of Delaware.

 

(b) The Purchaser has corporate power and corporate authority to make, execute,
deliver and perform this Agreement and to carry out all of the transactions
provided for herein.

 

(c) The Purchaser has taken such action as is necessary or appropriate to enable
it to perform its obligations hereunder, including, but not limited to, the
purchase of the Purchased Notes from the Sellers, and this Agreement constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with the terms hereof, except as such enforceability
may be limited by (i) general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar

 

-3-



--------------------------------------------------------------------------------

laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and (ii) principles of public policy.

 

(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate the Purchaser’s organizational
documents or any applicable laws or orders, regulations, rules or requirements
of a court, public body or authority (including federal and state securities
laws and regulations and the rules and regulations of the Nasdaq National
Market) by which the Purchaser is bound.

 

(e) The Purchaser has the full legal right, power and authority to enter into
this Agreement and to perform the Purchaser’s obligations hereunder, without the
need to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other person in order for the Purchaser to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement, except any such any such consents, authorizations, orders, filing or
registrations which have already been obtained or made.

 

(f) Other than with respect to the purchase of the Purchased Notes contemplated
by this Agreement, the Purchaser confirms that (i) it has not provided any of
the Sellers or their counsel with any information that constitutes or might
constitute material, nonpublic information and that (ii) no such information
exists. All reports required to be filed by the Purchaser under the Securities
Exchange Act of 1934, as amended, do not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The Purchaser acknowledges and agrees that no Seller makes
or has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Article II of
this Agreement. The Purchaser understands and confirms that each of the Sellers
will rely on the foregoing representations in effecting transactions in
securities of the Purchaser.

 

(g) The Purchaser confirms that nothing in this Agreement shall relieve or amend
any of the Seller’s rights with respect to any Senior Convertible Notes owned by
such Seller (or acquired by such Seller after the date hereof) including any
rights arising under the Securities Purchase Agreement or any Transaction
Document (as defined in the Securities Purchase Agreement).

 

ARTICLE IV

 

CONDITIONS TO CLOSING

 

4.1. Conditions to the Sellers’ Obligations. The obligations of the Sellers
hereunder are subject to the satisfaction on or prior to the Closing of the
following conditions:

 

(a) The Purchaser shall have delivered the Purchase Price to the Sellers
pursuant to Section 1.3 hereof.

 

-4-



--------------------------------------------------------------------------------

(b) The representations and warranties of the Purchaser set forth in Article III
shall be true and correct in all respects at and as of the Closing Date as
though then made, and all covenants of the Purchaser required to be performed at
or prior to the Closing shall have been performed in all respects.

 

(c) No preliminary or permanent injunction or order, decree or ruling of any
nature issued by any court or governmental agency of competent jurisdiction, nor
any statute, rule, regulation or executive order promulgated or enacted by any
United States federal, state or local governmental authority, shall be in effect
that would prevent the consummation of the transactions contemplated by this
Agreement.

 

4.2. Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
hereunder are subject to the satisfaction on or prior to the Closing Date of the
following conditions:

 

(a) Each Seller shall have delivered the Purchased Notes along with duly
executed note powers to the Purchaser pursuant to Section 1.3 hereof.

 

(b) The representations and warranties of the Sellers set forth in Article II
shall be true and correct in all respects on and as of the Closing Date as
though then made.

 

(c) No preliminary or permanent injunction or order, decree or ruling of any
nature issued by any court or governmental agency of competent jurisdiction, nor
any statute, rule, regulation or executive order promulgated or enacted by any
United States federal, state or local governmental authority, shall be in effect
that would prevent the consummation of the transactions contemplated by this
Agreement.

 

(d) Each Seller has executed and delivered to the Purchaser the written consent
to Amendment No. 2 to the Senior Convertible Notes attached hereto as Schedule
III.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1. Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, or
by United States mail, certified or registered with return receipt requested, or
by nationally recognized overnight courier services, or otherwise actually
delivered:

 

  (a) if to the Purchaser, to:

 

  Internet Capital Group, Inc.

 

-5-



--------------------------------------------------------------------------------

690 Lee Road, Suite 310

Wayne, Pennsylvania 19087

Telephone:     (610) 727-6900

Facsimile:      (610) 727-6901

Attention:       General Counsel and

                        Vice President, Treasury and Tax

 

with a copy to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Telephone:     (215) 994-4000

Facsimile:      (215) 994-2222

Attention:       Henry N. Nassau, Esq.

                        and Brian D. Short, Esq

 

(c) if to Sellers, to its address and facsimile number set forth on the Schedule
of Sellers, with copies to such Seller’s representatives as set forth on the
Schedule I,

 

with a copy (for informational purposes only) to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Telephone:     (212) 309-6000

Facsimile:      (212) 309-6001

Attention:       Robert G. Robison, Esq.

                        and Jonathan D. Morris, Esq.

 

or at such other address as may have been furnished by such person in writing to
the other parties. Any such notice, demand or other communication shall be
deemed to have been given on the date actually delivered to the recipient or to
the recipient’s address.

 

5.2. Governing Law; Limitation on Scope of Agreement. This Agreement and the
rights and obligations of the parties hereunder shall be governed by and
interpreted, construed and enforced in accordance with the internal laws of the
State of New York. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited by or invalid under any such
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating or nullifying the remainder of such provision
or any other provisions of this Agreement.

 

-6-



--------------------------------------------------------------------------------

5.3. Amendments, Etc. This Agreement may be changed, waived or terminated only
with the written consent of the parties hereto.

 

5.4. Survival of Representations and Warranties; Limitation of Actions. All
representations and warranties contained herein and in any certificate,
documentation or agreement delivered pursuant hereto shall survive the execution
and delivery of this Agreement, any investigation at any time made thereof, the
sale of the Purchased Notes and payment therefor as provided for in this
Agreement.

 

5.5. Successors and Assigns. This Agreement, and all provisions hereof, shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereto, including without limitation any subsequent holders of
the Purchased Notes or securities issued upon conversion or exercise thereof and
all such persons and entities shall be deemed to be the Purchaser hereunder.

 

5.6. Entire Agreement. This Agreement, any attached exhibits and schedules and
the other agreements, documents and instruments contemplated hereby contain the
entire understanding of the Parties, and there are no further or other
agreements or understandings, written or oral, in effect between the Parties
relating to the subject matter hereof unless expressly referred to herein.

 

5.7. Counterparts. This Agreement may be executed in one or more counterparts by
facsimile signature, and with counterpart signature pages, each of which shall
be an original, but all of which together shall constitute one Agreement.

 

5.8. Indemnification.

 

(a) In consideration of each Seller’s execution and delivery of this Agreement
and the sale by such Seller of the Purchased Notes and in addition to all of the
Purchaser’s other obligations under this Agreement and elsewhere, the Purchaser
shall defend, protect, indemnify and hold harmless each Seller and all of their
respective stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the “Seller
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages (other than
consequential damages), and reasonable expenses in connection therewith
(irrespective of whether any such Seller Indemnitee is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees and disbursements (the “Seller Indemnified Liabilities”), incurred by any
Seller Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Purchaser in this Agreement, (b) any breach of any covenant, agreement or
obligation of the Purchaser contained in this Agreement or (c) any cause of
action, suit or claim brought or made against such Seller Indemnitee by a third
party (including for these purposes a derivative action brought on behalf of the
Purchaser) and arising out of or resulting from (i) other than those arising
from or resulting from a misrepresentation or breach of any

 

-7-



--------------------------------------------------------------------------------

representation or warranty made by such Seller Indemnitee contained in this
Agreement or a breach of any covenant, agreement or obligation by such Seller
Indemnitee contained in this Agreement or from the gross negligence, willful
misconduct or bad faith of such Seller Indemnitee, the execution, delivery,
performance or enforcement of this Agreement or (ii) any transaction used to
finance in whole or in part, directly or indirectly, the acquisition of the
Purchased Notes. To the extent that the foregoing undertaking by the Purchaser
may be unenforceable for any reason, the Purchaser shall make the maximum
contribution to the payment and satisfaction of each of the Seller Indemnified
Liabilities which is permissible under applicable law.

 

(b) In consideration of the Purchaser’s execution and delivery of this Agreement
and the purchase by the Purchaser of the Purchased Notes and in addition to all
of each Seller’s other obligations under this Agreement and elsewhere, each
Seller shall, severally and not jointly, defend, protect, indemnify and hold
harmless the Purchaser and all of the Purchaser’s officers, directors, agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Purchaser Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages
(other than consequential damages), and reasonable expenses in connection
therewith (irrespective of whether any such Purchaser Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Purchaser Indemnified
Liabilities”), incurred by any Purchaser Indemnitee as a result of, or arising
out of, or relating to (a) any misrepresentation or breach of any representation
or warranty made by such Seller in this Agreement, (b) any breach of any
covenant, agreement or obligation of such Seller contained in this Agreement or
(c) any cause of action, suit or claim brought or made against such Purchaser
Indemnitee by a third party and arising out of or resulting from, other than
those arising from or resulting from a misrepresentation or breach of any
representation or warranty made by such Purchaser Indemnitee contained in this
Agreement or a breach of any covenant, agreement or obligation by such Purchaser
Indemnitee contained in this Agreement or from the gross negligence, willful
misconduct or bad faith of such Purchaser Indemnitee, the execution, delivery,
performance or enforcement of this Agreement. To the extent that the foregoing
undertaking by such Seller may be unenforceable for any reason, such Seller
shall make the maximum contribution to the payment and satisfaction of each of
the Purchaser Indemnified Liabilities which is permissible under applicable law.

 

(c) Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 5.8 shall be the same
as those set forth in Section 6 of the Registration Rights Agreement (as such
term is defined in the Securities Purchase Agreement).

 

5.9. Legal Fees and Expenses. Upon submission of evidence of expenditure
thereof, the Purchaser shall pay to Morgan, Lewis & Bockius LLP (i) an amount
not to exceed $7,500 for reimbursement of reasonable legal fees incurred in
connection with the transactions contemplated by this Agreement and
(ii) reasonable expenses of legal counsel incurred in

 

-8-



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement so long as bills
evidencing such fees and expenses have been received by the Purchaser. Except as
otherwise set forth in this Agreement, each party to this Agreement shall bear
its own expenses in connection with the sale of the Purchased Notes contemplated
by this Agreement.

 

5.10. Public Disclosure. No later than three Business Days following the date
hereof, the Purchaser shall file a Current Report on Form 8-K (which has been
previously reviewed by the Sellers and Morgan, Lewis & Bockius LLP) in the form
required by the Securities Exchange Act of 1934, as amended, disclosing the
transactions contemplated by this Agreement. Subject to the foregoing, neither
the Purchaser nor any Seller shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Purchaser shall be entitled to make a press release regarding
the transactions contemplated hereby (which press release does not name either
Seller by name and such press release has been previously reviewed by the
Sellers and Morgan, Lewis & Bockius LLP) and thereafter the Purchaser shall be
entitled to make other public disclosure with respect to such transactions
(i) in substantial conformity with such press release and the Form 8-K
referenced above, (ii) as is required by law and regulations or (iii) to explain
the Purchaser’s reasons for and business analysis behind the transactions
contemplated by this Agreement and the impact of such transactions on the
Purchaser’s business. As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

5.11. Independent Nature of Sellers’ Obligations and Rights. The obligations of
each Seller under this Agreement are several and not joint with the obligations
of any other Seller, and no Seller shall be responsible in any way for the
performance of the obligations of any other Seller under this Agreement. Nothing
contained herein, and no action taken by any Seller pursuant hereto, shall be
deemed to constitute the Sellers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Sellers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated hereby. Each Seller confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Seller shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Seller to be joined as an additional party in any
proceeding for such purpose.

 

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Note Purchase
Agreement the day and year first above written.

 

PURCHASER:

INTERNET CAPITAL GROUP, INC.

By:   /s/    SUZANNE L. NIEMEYER        

Name:

   

Title:

   

SELLERS:

LANGLEY PARTNERS, L.P.

By:

 

Langley Capital, LLC, its General Partner

By:   /s/    JEFFREY THORP        

Name:

  Jeffrey Thorp

Title:

  Managing Member BEAR STEARNS CORP. CUSTODIAN FOR JEFFREY THORP IRA ROLLOVER
By:   /s/    JEFFREY THORP        

Name:

  Jeffrey Thorp

 

[Signature Page 1 of 2 to Note Purchase Agreement]



--------------------------------------------------------------------------------

SELLERS:

JMG CAPITAL PARTNERS, LP

By:   /s/    JONATHAN GLASER        

Name:

  Jonathan Glaser

Title:

  Member Manager of the General Partner

JMG TRITON OFFSHORE FUND, LTD

By:   /s/    JONATHAN GLASER        

Name:

  Jonathan Glaser

Title:

  Member Manager of the Investment Manager

 

[Signature Page 2 of 2 to Note Purchase Agreement]



--------------------------------------------------------------------------------

 

SCHEDULE I

 

PURCHASED NOTES

 

Seller

--------------------------------------------------------------------------------

  

Address and

Facsimile Number

--------------------------------------------------------------------------------

  

Representative

--------------------------------------------------------------------------------

  

Principal
Amount
Currently

Owned

--------------------------------------------------------------------------------

  

Principal
Amount

to be

Purchased

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Principal
Amount of
Replacement
Note


--------------------------------------------------------------------------------

Langley Partners, LP   

535 Madison Avenue

7th Floor

New York, NY 10022

Fax: 212-850-7589

Attn: Jeffrey Thorp

  

Morgan, Lewis &

Bockius LLP

101 Park Avenue

New York, New York

10178

Fax: 212-309-6001

Attn: Robert G.

Robison, Esq. and

Jonathan D. Morris

   $ 9,500,000    $ 6,229,305    $ 7,707,698.28    $ 3,270,695

Bear Stearns Securities Corp. Custodian for

Jeffrey Thorp IRA Rollover

  

535 Madison Avenue

7th Floor

New York, NY 10022

Fax: 212-850-7589

Attn: Jeffrey Thorp

  

Morgan, Lewis &

Bockius LLP

101 Park Avenue

New York, New York

10178

Fax: 212-309-6001

Attn: Robert G.

Robison, Esq. and

Jonathan D. Morris

   $ 7,000,000    $ 4,590,013    $ 5,679,355.13    $ 2,409,987 JMG Capital
Partners, LP   

1999 Avenue of the Stars

Suite 2530

Los Angeles, CA 90067

Fax: 310-201-2759

Attn: Noelle Newton

   None.    $ 7,000,500    $ 4,590,341    $ 5,679,760.98    $ 2,410,159 JMG
Triton Offshore Fund, Ltd   

1999 Avenue of the Stars

Suite 2530

Los Angeles, CA 90067

Fax: 310-201-2759

Attn: Noelle Newton

   None.    $ 7,000,500    $ 4,590,341    $ 5,679,760.98    $ 2,410,159



--------------------------------------------------------------------------------

 

SCHEDULE II

 

WIRE INSTRUCTIONS

 

LANGLEY PARTNERS, L.P.:

 

Chase Manhattan Bank, N.Y.

ABA# 021-000-021

F/A/O Goldman Sachs & Co, N.Y.

A/C# 930-1-011483

F/F/C Langley Capital LLC

A/C# 002-26312

 

BEAR STEARNS SECURITIES CORP.

CUSTODIAN FOR JEFFREY THORP IRA ROLLOVER:

 

Citibank

ABA # 021-000-089

F/A/O Bear Stearns Securities Corp.

A/C#092-53186

Further credit to Jeffrey Thorp IRA Rollover Acct No. 105-95689

 

JMG CAPITAL PARTNERS, LP:

 

Citibank

ABA # 021-000-089

F/A/O Bear Stearns Securities Corp.

A/C#092-53186

FBO JMG Capital Partners, LP Acct No. 102-13730-20

 

JMG TRITON OFFSHORE FUND, LTD:

 

Citibank

ABA # 021-000-089

F/A/O Bear Stearns Securities Corp.

A/C#092-53186

FBO JMG Triton Offshore Fund Ltd. Acct No. 102-09192-29



--------------------------------------------------------------------------------

 

SCHEDULE III

 

AMENDMENT NO. 2 TO SENIOR CONVERTIBLE NOTES

 

See Exhibit 10.3.